Order of the Domestic Relations Court of the City of New York (Family Court), Kings County, directing appellant to pay for the support of petitioner, his wife, reversed on the law, without costs, and the petition dismissed, without costs. The proof does not show changed circumstances on the part of the petitioner or a likelihood of her becoming a public charge. In our opinion appellant’s offer of settlement, without prejudice, was fair and might well have been accepted. Lazansky, P. J., Carswell and Adel, JJ., concur; Hagarty and Close, JJ., concur for reversal but dissent from the dismissal of the petition and vote for a new trial on the ground that the medical testimony was improperly excluded.